Citation Nr: 1429921	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for migraine headaches, to include as secondary to hypertension.

3.  Entitlement to service connection for a right testicular disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran has active duty service from January 1991 to September 1991 and from December 1991 to January 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California, with jurisdiction later being transferred to the RO located in Montgomery, Alabama. 

The Board notes that the Veteran's November 2009 Notice of Disagreement (NOD) only addressed four of the five issues presently on appeal.  He indicated that he was withdrawing his claim for service connection for depression.  However, the RO issued an August 2012 Statement of the Case (SOC) that included the issue of entitlement to service connection for depression, and the Veteran perfected a timely appeal in an October 2012 VA Form 9.  The claim for service connection for depression was certified to the Board.  As such, the Board finds that the Veteran was led to believe that the issue was on appeal and will therefore take jurisdiction of the claim. See 38 C.F.R. § 20.204 (2013). See also Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

A Board videoconference hearing was originally scheduled for July 2013.  However, the Veteran cancelled this proceeding in advance of the hearing date, and requested that the Board adjudicate his appeal on the existing record.    

The Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS)) contain documents regarding this appeal.                 However, the documents in these files are either irrelevant to the issues decided herein or are duplicative of the evidence already contained in the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). See also 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The issues of entitlement to service connection for an acquired psychiatric disorder, migraines, and right testicular disorder, as well as the reopened claim for service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for hypertension and asthma were previously considered and denied by the RO in an August 2002 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final August 2002 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  The evidence received since the final August 2002 rating decision is cumulative of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for asthma.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service connection for hypertension and asthma is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).


2.  The evidence received subsequent to the August 2002 rating decision is new and material, and the claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The evidence received subsequent to the August 2002 rating decision is not new and material, and the claim for service connection for asthma is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013);                              38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Moreover, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence. In carrying out this notice obligation, VA must consider the basis for the previous denial and then provide an explanation of what evidence would be needed to substantiate the element(s) found insufficient in the previous denial. 

In the decision below, the Board has granted the Veteran's petition to reopen the claim for service connection for hypertension.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the asthma claim, the RO sent the Veteran a notice letter in August 2008 that informed of what the evidence must show to substantiate a claim for service connection.  The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  Additionally, the letter defined new and material evidence and informed the Veteran of the reason why his claim was previously denied.  This letter was sent prior to the initial adjudication of the claim in February 2009 rating decision.  For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran also provided a November 2008 lay statement to support his claim.  He has not identified any outstanding evidence that is pertinent to the issues being decided herein. 

As previously noted, the Veteran was previously offered the opportunity to testify at a hearing before the Board, but he cancelled a scheduled hearing.  Thus, his hear request is considered withdrawn.  

Moreover, the Veteran was afforded a VA examination June 2012 in connection with his claim for service connection for asthma, even though there is no duty under VA law to provide an examination in connection with a petition to reopen a previously denied claim. See 38 C.F.R. § 3.159(c).  The Board also finds the examination to be adequate because the examiner's findings and conclusions were predicated on physical examination, review of the Veteran's claims file, and the Veteran's own reported history.  The examiner considered all of the pertinent evidence of record, and the conclusions given are supported by rationale.  

The Veteran has not made the AOJ or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing,                 the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim being decided herein.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

The Board initially sets forth the general principles governing claims for service connection.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.    If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned.  Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi,        381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the foregoing, when a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since    the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).   For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


I.  Hypertension

The RO previously considered and denied the Veteran's claim of entitlement to service connection for hypertension in an August 2002 rating decision.  In particular, the RO determined that there was no current disability. The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2002 rating decision includes VA treatment records showing that, in May 2004, the Veteran was "more hypertensive than usual... will start Norvasc [blood pressure medication]."  Subsequent treatment records and the June 2012 VA examination report also document the diagnosis of hypertension.  This evidence was not previously considered by the RO, and it relates to unestablished facts necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for hypertension is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.





II.  Asthma

The RO previously considered and denied the Veteran's claim of entitlement to service connection for asthma in an August 2002 rating decision.  In that decision, the RO noted that he had a pending work-up for asthma therapy in May 2000, but the disorder was later ruled out in August 2000.  The RO also noted that the Veteran currently had asymptomatic asthma.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence associated with the claims file since the August 2002 rating decision includes VA outpatient treatment records, reports of several VA examinations (one of which pertains to claimed asthma), and lay statements from the Veteran. 

Initially, the Board notes that the VA outpatient treatment records do not document any symptoms, diagnosis, evaluation, or treatment for asthma. There is no indication of any similar respiratory symptomatology. Therefore, the Board finds that these records are not material as they do not pertain to asthma or any other respiratory disorder.

The June 2012 VA examination report states that an opinion on service connection is not necessary because there is no diagnosis of asthma.  The Veteran's pulmonary function testing (PFT) were unremarkable, as were the PFTs performed in service. Consequently, the findings of the June 2012 VA examination rule out a current of diagnosis of asthma.  Therefore, the Board finds that the June 2012 VA examination report is also not material because it does not establish that the Veteran has a current disability or show that one is related to his military service.

The remaining additional evidence consists of the Veteran's lay statements. However, the Board finds that his lay statements are cumulative of the evidence already considered at the time of the August 2002 rating decision.  In particular, he continues to point out that he was evaluated for asthma in service and notes medical evidence that was already considered in the prior final decision.  The Veteran has made no new assertions. See e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).  Thus, the lay statements are not considered to be new and material evidence.

Significantly, the evidence missing at the time of the August 2002 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran has a current diagnosis of asthma that is related to his military service.  Both elements - a current disability and a nexus - are still not demonstrated. Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for asthma.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

New and material evidence not having been submitted as to the claim for service connection for asthma, the claim is denied.


REMAND

A June 2012 VA examiner opined that the Veteran's hypertension is less likely than not due to active duty service, but that opinion was based on an inaccurate factual premise.  The examiner noted that the Veteran was diagnosed with the disorder in February 2008; however, VA treatment records show that he was prescribed blood pressure medication in May 2004, which was a little over two years after his separation from service.  Therefore, an additional medical opinion is needed.

With respect to the claim for service connection for a right testicular disorder, the Board notes that a June 2012 VA examiner stated that there are no objective findings to support a diagnosis.  However, VA treatment records dated in December 2006 do note that the Veteran had bloody ejaculate for several months as well as a one year history of asymmetrical testicular size.  He also had hematuria and testicular pain in August 2007.  Therefore, an additional VA examination and medical opinion are necessary.

Regarding the claimed psychiatric disorder, the Board notes that the Veteran did report having nervous trouble in December 2001, and the examiner noted that he was anxious on occasion.  The Veteran was diagnosed with depression in November 2005.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any psychiatric disorder that may be present. 38 C.F.R. § 3.159(c)(4) (2013). See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board further notes that a decision on the claim for service connection for hypertension could change the outcome of the Veteran's claim for service connection for migraine headaches.  In this regard, the Board observes the Veteran's contention that his migraine headaches are secondary to his hypertension.  As such, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his depression, migraine headaches, right testicular disorder, and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, particular any records dated since November 2009.

2.  The After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the June 2012 VA hypertension examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hypertension. 

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

The examiner should note that the Veteran had elevated blood pressure readings in service and was later prescribed hypertension medication in May 2004, which was a little over two years after his separation from service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran's hypertension manifested in service or within one year thereafter.  He or she should also state whether it is at least as likely as not that the Veteran's hypertension is otherwise related to his military service, including his high blood pressure readings therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right testicular disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note the VA treatment record dated in December 2006 indicating that the Veteran had bloody ejaculate for several months as well as a one year history of asymmetrical testicular size.  He also had hematuria and testicular pain in August 2007.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right testicular disorder.  For each disorder identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that the Veteran did report having nervous trouble in December 2001, and the examiner at that time stated that he was anxious on occasion.  The Veteran was later diagnosed with depression in November 2005.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current acquired psychiatric disorder, to include depression.  For each disorder identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, including any symptomatology reported therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  The AOJ should review the claims file and ensure that there has been compliance this remand.  If there is any deficiency, the AOJ should implement corrective procedures. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.              §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


